Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a terminal assembly of a driving motor for a vehicle, the terminal assembly comprising: 
a bus bar assembly including a plurality of ring-shaped bus bars overlapping each other, each of which is primarily insert-injection-molded and of which an outer surface is surrounded with an insulating material; and flanges which are simultaneously insert-injection-molded with the bus bar assembly to be formed to protrude from an outer circumferential surface of the bus bar assembly at intervals when the bus bar assembly is secondarily insert-injection-molded.
The closest related reference is to Seo et al. (U. S. Patent Publication 2021/03595 which teaches rings joined together and an holder ring 100 having flanges that may be made by injection molding (paragraph 67).  The individual bus bars by Seo are coaxially arranged, each one fitting in the other one, rather than overlapping each other, each of which is primarily insert-injection-molded and of which an outer surface is surrounded with an insulating material.  Seo has a priority dated of 5/14/2020, whereas the applicant’s dated 8/23/2019 and is not prior art. The examiner did not discover a closely related prior art, a reference with an earlier effective date of filing. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-14 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 15 is allowable for a method of manufacturing a terminal assembly of a driving motor for a vehicle, the method comprising: 
a welding operation of welding a plurality of bus bar unit bodies forming an arc to form a ring-shaped bus bar; a primary insert-injection-molding operation of insert-injection-molding an outer surface of the bus bar with an insulating material; and a secondary insert-injection-molding operation of performing insert- injection-molding after setting the bus bar assembly, in which a plurality of the bus bars, which are primarily insert-injection-molded, to overlap each other, and a plurality of bushings to be seated on an outer circumferential surface of the bus bar assembly.
Claim 15 is considered to be the method of making the terminal assembly of claim 1, which has apparatus by method claims.  Claim 15 is considered to be non-obvious with respect to the closest related prior art. 
Claims 16-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 10, 2022